ORDER
The defendants’ motion to extend the time for transmission of the record is granted. The Superior Court Administrator is directed to file the transcript in this case with the Superior Court clerk’s office promptly upon its completion and the clerk is directed to transmit the record to this court forthwith upon the filing of said transcript. This case is assigned to the calendar for Monday, May 5,1980 for oral argument. The defendants’ brief shall be filed on or before March 7, 1980. The state’s brief shall be filed on or before April 25, 1980.
BEVILACQUA, C. J., and DORIS, J., did not participate.